Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
For claim 1, the applicant argues (page 10 of the response) that Kielak does not disclose the amended features of  “if a working state of first equipment changes, acquiring, by the first equipment, a state parameter of second equipment having a plurality of working stages each corresponds to a working operation of the second equipment, wherein the state parameter represents a current working operation of the second equipment, and wherein each working operation correlates with a predefined volume of the first equipment” and “ in response to that the output volume under the default prompting manner of the first equipment   being lower than the predefined volume correlating with the current working operation, 
outputting the predefined volume correlating with the current working operation so as to prompt that the working state of first equipment changes “
For claim 1 and similarly 13, the newly amended / replaced claim limitation are disclosed by Kielak et al. via the new mappings / explanations as indicated below:
For claim 1, Kielek disclose the newly amended limitation of if a working state of first equipment changes (see para. 0107-108; if a call request is received (i.e. state changes) at the device 100 (“first equipment”)), acquiring, by the first equipment (see para. 0107-

wherein the state parameter represents a current working operation of the second equipment (see para. 0101-0103 0107-0108; sounds data / info (“state parameter”) received / measured by the device 100 includes the sound intensity that the external device 200 is using (“current working operation of the second equipment”)

and wherein each working operation correlates with a predefined volume of the first equipment (see fig. 9; 900; para. 0101, 0110, 0131, 0134-137; the sound level intensity of an external device 200 (or audio device 620 in para. 0131) is correlated to a sound output level (“predefined volume of the first equipment”) of an external device 100 (i.e. device that up higher in the hierarchy (e.g. smart phone in fig. 9) through the associated signal / 

judging whether an output volume under a default prompting manner of the first equipment is higher than or equal to the predefined volume correlating with the current working operation (see fig. 6; 650; 0112, 0134-137; an external device 100 (“first equipment”, e.g. smart phone, which is highest in hierarchy, in fig. 9) has a preset sound level at which it operates which is preset (“default prompting manner”) is higher than or equal to the output volume of the second equipment (see para. 0112, 0136; 0137; if the sound intensity level of lower hierarchical devices (i.e. “second equipment “ such as laptop in fig. 9) does or does not conform to the preset relative sound levels (i.e. 0.5 ratio in fig. 9) then adjustments to output sound of external device 200 / lower hierarchy device (laptop in fig. 9) can be made)


in response to that the output volume under the default prompting manner of the first equipment (see fig. 6; 650; 0135-136; Each device has a preset sound level at which it operates which is preset (“default prompting manner”)  being lower than the predefined volume correlating with the current working operation (see para. 0136; 0137; only if the sound intensity level of lower hierarchical devices (e.g. laptop in fig. 9) does not conform to the preset relative sound levels (e.g. No. 2 (laptop) is half the sound level of No. 1 (smart phone) then the hierarchical higher device (eg. Smart phone)) has to adjust the 

outputting the predefined volume correlating with the current working operation so as to prompt that the working state of first equipment changes (see para. 0112, 0136, 0137; based on the measurement electronic device 100 (“first equipment”) outputs / increases the volume to a needed level based on the obtained / measured outputted noise volume intensity (which is included in the ambient sound) of external device 200 (“second equipment”), corresponds to the working operation of external device 200) 

For independent claim 13 and dependent claims the applicant refers back to the above same arguments, which have been addressed above in regards to claim 1. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Neither claim 1 nor 13 end with a period which is a requirement. Further for claim 1 line 3, change “corresponds to “corresponding”. Further for claim 13 line 6, change “corresponds to “corresponding”.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,4,6,7,13,15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kielak (US 20170039025 A1).

For claim 1, Kielak discloses a prompting method, comprising:
	

if a working state of first equipment changes (see para. 0107-108; if a call request is received (i.e. state changes) at the device 100 (“first equipment”)), acquiring, by the first equipment (see para. 0107-108; the device 100 (“first equipment”) it determines parameters / properties of the sound generated (“sound data”) by an external device 200), a state parameter of second equipment (see para. 0107, 0108, 0112, 0156;  sound / operation data / info (“state parameter”) associated / outputted with external device 200 ((“second equipment”))   having a plurality of working stages  (see para. 0078, 0101-0103 0107, 0144, 0156; sounds / operation data / info (“state parameter”, such as operation modes / cleaner operation modes or external device 1403 as in para. 0156) and predetermined sound level (para. 0101, 0107-0108) of external device 200 (“second equipment”), is considered “working stages” )   each corresponds to a working 

wherein the state parameter represents a current working operation of the second equipment (see para. 0101-0103 0107-0108; sounds data / info (“state parameter”) received / measured by the device 100 includes the sound intensity that the external device 200 is using (“current working operation of the second equipment”)

and wherein each working operation correlates with a predefined volume of the first equipment (see fig. 9; 900; para. 0101, 0110, 0131, 0134-137; the sound level intensity of an external device 200 (or audio device 620 in para. 0131) is correlated to a sound output level (“predefined volume of the first equipment”) of an external device 100 (i.e. device that up higher in the hierarchy (e.g. smart phone in fig. 9) through the associated signal / output level, i.e. smart phone must output at a level so that ratio is 0.5 with the laptop as in fig. 9 )

judging whether an output volume under a default prompting manner of the first equipment is higher than or equal to the predefined volume correlating with the current working operation (see fig. 6; 650; 0112, 0134-137; an external device 100 (“first equipment”, e.g. smart phone, which is highest in hierarchy, in fig. 9) has a preset sound level at which it operates which is preset (“default prompting manner”) is higher than or equal to the output volume of the second equipment (see para. 0112, 0136; 0137; if the sound intensity level of lower hierarchical devices (i.e. “second equipment “ such as laptop in fig. 9) does or does not conform to the preset relative 


in response to that the output volume under the default prompting manner of the first equipment (see fig. 6; 650; 0135-136; Each device has a preset sound level at which it operates which is preset (“default prompting manner”)  being lower than the predefined volume correlating with the current working operation (see para. 0136; 0137; only if the sound intensity level of lower hierarchical devices (e.g. laptop in fig. 9) does not conform to the preset relative sound levels (e.g. No. 2 (laptop) is half the sound level of No. 1 (smart phone) then the hierarchical higher device (eg. Smart phone)) has to adjust the volume by turning down the lower level device or increasing itself as in para. 0112 or staying at the exact ratios), 

outputting the predefined volume correlating with the current working operation so as to prompt that the working state of first equipment changes (see para. 0112, 0136, 0137; based on the measurement electronic device 100 (“first equipment”) outputs / increases the volume to a needed level based on the obtained / measured outputted noise volume intensity (which is included in the ambient sound) of external device 200 (“second equipment”), corresponds to the working operation of external device 200).
For claim 3, Kielak discloses 
before acquiring the state parameter of the second equipment (see para. 0107-108; the device 100 (“first equipment”) it determines parameters / properties of the sound generated (“sound data”) by an external device 200), the method further comprising:

sending a notification message to the second equipment (see para. 0129-130; a higher order layer device (which can be a smart phone as in fig. 6; 601) sends a request to other devices (such as smartwatch 600, which is considered the “second equipment”) to identifies themselves), the notification message being configured to notify the second equipment to be associated with the first equipment, which happens before a first device (smart phone of fig. 6, 601) can judge output of and command a lower hierarchy device (i.e “second equipment”) as in para. 0112, 0134-137) ; receiving an association message sent by the second equipment in response to the notification message (see para. 0129-130; a higher order layer device (which can be a smart phone as in fig. 6; 601) receives a response including an identifier of the other devices (such as smartwatch 600) in order to communicate with them), the association message carrying an equipment identifier of the second equipment; and associating the first equipment with the second equipment according to the equipment identifier (see para. 0129-130; a higher order layer device (which can be a smart phone as in fig. 6; 601) receives a response including an identifier of the other devices (such as smartwatch 600) in order to communicate with them).

For claim 4, Kielak discloses, wherein, acquiring the state parameter of the second equipment comprises: judging whether the second equipment is in the working state (see para. 0107, 0108, 0112, 0154-156; determined and identifying the external device(s) (i.e. 1403) that is outputting identifying audio based on comparison between recorded sound at an electronic device and received audio data from the external device(s) and / or indicated state information (levels of sound intensity or operation modes)); 




For claim 6, Kielak discloses, wherein judging whether the second equipment is in the working state comprises: acquiring real-time data of the second equipment and received audio data from the external device(s)) (see para. 0154-155; determined and identifying the external device(s) (i.e. 1403) that is outputting audio, based on comparison between recorded sound at an electronic device (“real-time data”); and judging, according to the real-time data, whether the second equipment is in the working state (see para. 0154-155; determined and identifying the external device(s) (i.e. 1403) that is outputting audio, based on comparison between recorded sound at an electronic device (“real-time data”).



For claim 7,  Kielak discloses further comprising: in response to that the output volume under the 7Serial No. 15/716,532Attorney Docket No. 044119-8276US01 default prompting manner of the first equipment being greater than or equal to the predefined volume correlating with the current working operation  (see fig. 6; 650; 0112, 0134-137; an external device 100 (“first equipment”, e.g. smart phone, which is highest in hierarchy, in fig. 9) has a preset sound level at which it operates which is preset (“default prompting 

	
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Kielak further disclose a processor (see fig. 1; Controller 103; para. 0077; controller 103 is a CPU); and a memory configured to store instructions executable by the processor (see para.0073-0076; storage storing computer program, which can be executed by controller 103 (CPU) as in para. 0077-078), wherein the processor is configured to.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 3.



For claim 16, Kielak discloses, wherein the processor (see fig. 1; Controller 103; para. 0077; controller 103 is a CPU) configured to acquire the state parameter of the second equipment (see para. 0107, 0108, 0112, 0156;  sound / operation data / info (“state parameter”) associated / 

if the second equipment is in the working state, acquiring the output volume of the second equipment ( para. 0107, 0108, 0112, 0156; device 100 determines external device 200 (“second equipment”) sounds data / info (“state parameter”) associated / outputted with external device 200 and also state information, including level of sound intensity (“output volume”)).


For claim 17, Kielak discloses, wherein the processor (see fig. 1; Controller 103; para. 0077; controller 103 is a CPU) configured to judge whether the second equipment is in the working state (see para. 0107, 0108, 0112, 0154-156; determined and identifying the external device(s) (i.e. 1403) that is outputting identifying audio based on comparison between recorded sound at an electronic device and received audio data from the external device(s) and / or indicated state information (levels of sound intensity or operation modes)) is further configured to: judge whether the second equipment outputs play data (see para. 0101, 0154-155; determined and identifying the external device(s) (i.e. 1403) that is outputting audio, based on comparison between recorded sound at an electronic device and received audio data from the external device(s)); and if the second equipment outputs the play data, determining that the second 


Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielak (US 20170039025 A1) in view of Wakefield et al. (US 20090312000 A1).


For claim 12, Kielak does not explicitly disclose after controlling the first equipment to perform prompting according to the prompting manner, the method further comprising: judging whether the working state of the second equipment ends; and if the working state of the second equipment ends, recovering the prompting manner of the first equipment into a default prompting manner set before execution of the prompting.

In analogous art, Wakefield discloses after controlling the first equipment to perform prompting according to the prompting manner, the method further comprising: judging whether the working 
; and if the working state of the second equipment ends, recovering the prompting manner of the first equipment into a default prompting manner set before execution of the prompting (see fig. 4, 407, 409, 411, para. 0027; mobiles have return to a default ringtone volume, if they are not in a working status with another device (NFC)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kielak by using the above recited features, as taught by Wakefield, in order to provide a method wherein an improved ability to alert users to incoming calls when mobile telephones are in enclosed spaces (see Wakefield sections 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080172542 A1	Kaushik; Shyam	Hierarchy of a structure of a volume
US 20080288217 A1	Akao; Tokunobu	Data Logging Method
US 20130198466 A1	Kono; Yasutaka et al.	COMPUTER SYSTEM
US 20130230186 A1	Li; Tao et al.	Electronic Device And Direction Switching Method Of The Electronic Device

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413